 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDSioux Falls Stock Yards CompanyandLocal 304,Amalgamated Meat Cutters&Butcher Workmenof North America,AFL-CIO. Case 18-CA-3499January 3, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May 31, 1973, Administrative Law Judge PhilSaunders issued the attached Decision in thisproceeding.Thereafter, theRespondent and theGeneral Counsel filed exceptions, the Union filedcross-exceptions, and all three parties filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions 2 of the AdministrativeLaw Judge, except as inconsistent with the Orderbelow.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respondent,SiouxFalls Stock Yards Company, Sioux Falls,South Dakota,itsofficers,agents, successors, andassigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithconcerning rates of pay,wages, hours, and otherterms and conditions of employment with Local 304,Amalgamated Meat Cutters & Butcher Workmen ofNorth America,AFL-CIO,as the exclusive repre-sentative of its employees in the following appropri-ate unit:All hourly paidoperational employees at theSiouxFalls,SouthDakota, plant, includingregular part-time employees, but excluding office1Chairman Miller concurs with his colleagues that Respondent violatedSec 8(a)(5) and(1) of the Actwhen it unilaterally instituted a general wageincrease and other conditions of employment after completion of thebargaining session onFebruary 2,1973. In doing so, however, he finds itunnecessary to reech or pass, as they do, on the issue of whetherRespondent,in taking such unilateral action, was furthering an overallpattern of bad-faith bargaining.Rather, the Chairman would premise thebargaining violation solely on the ground that no impasse in bargaining hadbeen reached as of that date on the wage issue,and thus, under Baordprecedent,the effecting of a unilateral increase is an independent violationof Sec 8(a)(5).The credited evidence establishes that there was somemovement from prior fixed position on the part of the parties at theFebruary 2negotiating situation,and, at that time the Respondentexpressed a willingness further to increase its economic offer if the Unionclericaland all other employees, watchmen,guards, and supervisors as defined in the Act.(b)Discouraging membershipin Local 304, Amal-gamated Meat Cutters & ButcherWorkmen of NorthAmerica, AFL-CIO,or any other labor organization,by refusing to reinstate or otherwise discriminatingagainst employees with regard to their hire, tenure, orany otherterms or conditions of employment.(c) In any other manner interferingwith,restrain-ing,or coercing employees in the exercise of theirrights guaranteed them in Section7 of the Act.2.Take thefollowing affirmative action whichthe Board finds will effectuate the policiesof the Act:(a) Upon request,bargain collectively in good faithwith the above-named labor organization as theexclusive representative of all its employees in theaforesaid appropriate unit, with respect to rates ofpay, wages,hours, and other terms and conditions ofemployment,and, if an understanding is reached,embody suchunderstanding in a signed agreement.(b)Offerto each of the employees named in theAppendixattached hereto immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position,withoutprejudice to his seniority or other rights andprivileges,dismissing,ifnecessary,replacementemployeeshired afterthe start of the strike.(c)Make whole all such named employees for anyloss of earningsthey mayhave suffered from the dateof their unconditional offer to return to work to thedate the Respondent unconditionally offers oroffered them reinstatement,as setforth in TheRemedy section of the Administrative Law Judge'sDecision.(d) Preserve and, upon request, make available tothe Board or its agents,for examination and copying,allpayrollrecords, social security payment records,timecards,personnel records and reports, and allother records necessary to analyze and determine theamounts ofbackpaydue under the terms of thisOrder.(e) Post at its plant copies of the attached noticemarked "Appendix."4Copies of said notice, onforms providedby theRegional Director for Regionwould modify certain of its proposals.In light of those facts,and inasmuchas the Respondent did substantially improve upon its economic package insubsequent bargaining,the Chairman concludes,and finds,that there wasno impasse in bargaining at the time Respondent made its unilateralchanges,and, therefore, violated Sec.8(a)(5) and(1) of the Act2We adopt the conclusions of law of the Administrative Law Judge inthe section of his Decision so entitled with the deletion of the clause inparagraph 4 thereof, "and such other employees as may hereafter becomemembers of the Union,"3Because the recommended Order is not entirely appropriate toremedythe unfair labor practices found,we do not adopt it4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a208 NLRB No. 4 SIOUX FALLS STOCK YARDS CO.18, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 18, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local304,AmalgamatedMeat Cutters & ButcherWorkmen of North America, AFL-CIO, or anyother labor organization, by refusing to reinstateor otherwise discriminating against employeeswith regard to their hire, tenure, or any otherterms or conditions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their right to self-organization, toform, join, or assist labor organizations, includingthe Union herein, to bargain collectively througha bargaining agent chosen by our employees, toengage in concerted activities for the purpose ofcollectivebargaining or other mutual aid orprotection, or to refrain from any such activities.WE WILL bargain collectively, upon request,with Local 304, Amalgamated Meat Cutters &Butcher Workmen of North America, AFL-CIO,as the exclusive representative of all the employ-ees in the bargaining unit described in the Board'sOrder with respect to rates of pay, wages, hours,and all other terms and conditions of employ-ment, and, if an agreement is reached, embody itin a signed contract.WE WILL offer immediate and full reinstate-ment to their former or substantially equivalentpositions,without prejudice to their seniority orother rights and privileges, to all our employeeswho participated in the strike, as named below,and WE WILL make them whole for any loss ofpay they may have suffered, in accordance withthe provisions in the Board's Order.Ahrendt, RobertAnderson, Arnold M.Baker, JerryBarnes,CarrollBernard, CharlesBerry, EarlBloomhall, DonaldBuss,GleenCarsrud, AdrianCoulter, TracyDeWitte, ReneEitreim, LloydFloren,RolandGallagher, JamesGroos, LeoGunvaldson, EugeneGustafson, NormanHarriman, EarlHanson, DavidHotzler, ]KennethKimball,WallaceKreber, PaulLease, VinsonLee,RonaldLoewan, JohnLoftus,RichardMeyer, GeraldPritchard,DaleReinke, ThomasRobinson, ArthurRolfson, OrvidRose,WillardRoshiem, HaroldStevens, ValmarStyke,ArthurTronson, ArnoldTverberg,DarrellWagner, CaseWallenberg,WayneSIOUX FALLS STOCKYARDS COMPANY(Employer)65DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 316 Federal Building, 110 SouthFourth Street, Minneapolis, Minnesota 55401, Tele-phone 612-725-2611.DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Administrative Judge:Based on acharge filed on March 22, 1972,and an amended chargefiled on May 31, 1972,1 by Local 304, Amalgamated MeatCuttersand ButcherWorkmen of North America,AFL-CIO,hereintheUnion, a complaintagainst SiouxFallsStockYards Company,herein theCompany orRespondent,was issued on December 15 alleging viola-tions ofSection 8(a)(1),(3), and (5) of the National LaborRelations Act, asamended.Respondent filed ananswer tothe complaint denying it had engagedin the alleged unfairIAll dates are 1972 unless specifically stated otherwise. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practices.A hearing in this proceeding was heldbefore me, and all the parties filed bnefs.2Upon the entire record in this case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Companyis a South Dakota corporation engaged atSioux Falls in the business of receiving,feeding, andkeeping livestock,which livestock is received from variouspoints in the States of South Dakota,Minnesota,Iowa, andfrom other States.AnnuallyRespondent receives revenuesin excess of $500,000 for the furnishing of the abovedescribed services.AnnuallyRespondent purchases inexcess of$50,000worthof feeds and other goods andmaterials from points outside the State of South Dakotaand which are shipped to Respondent's facilities at SiouxFalls,South Dakota, for use in Respondent's business.Respondent is an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that on or about February 3 theRespondent unilaterallymade changes affecting theemployees in a unit of operational employees by increasingwages, freezing into the wage structure a cost of livingallowance from the expired contract, and by increasing themaximum duration of weekly sickness and accidentbenefits from 13 to 15 weeks. The complaint states that theunit employees of Respondent went on strike on Novem-ber 22, 1971, and alleges that the above unilateral acts ofRespondentwere implemented when an impasse incollective-bargaining negotiations with the Union did notexist and which prolonged and aggravated the strike, andthereby converted the strike to an unfair labor practicestrike.The complaint further alleges that on March 21 theemployees made an unconditional offer to return to workand that the Respondent failed to reinstate the employeesto their former positions of employment. At the hearing itwas stipulated that I1 of the striking employees wereoffered employment, 2 in April and 9 in January 1973.Respondent answered the complaint contending that animpasse existed at the time it made the unilateral changesnoted above.The Respondent is one of several stockyard companiesowned by United Stock Yards Corporation and itself is awholly owned subsidiary of Canal Randolph Corporation.The Union, as successor to Local 418, is and has been theexclusive bargaining representative of a unit of employeesof the Company, and the Respondent and the Union wereparties to a collective-bargaining contract effective No-vember 1, 1968, to October 31, 1971. The terms of this1968-71 contract were negotiated jointly in St. Paul,Minnesota, between several stockyards, including theSioux Falls and the Sioux City companies, and the Unionsrepresenting their respective employees. Ray Rodeen, vicepresident of Canal Randolph Corporation, was the chiefspokesman for the stockyards companies in these negotia-tions, and Henry Giannini, international representative,was spokesman for the Amalgamated Meat Cutters LocalUnions.In July 1971, Francis McDonald, president of Local 304,notified Respondent of the Union's desire to terminate theabove-mentioned contract, and Respondent, by its presi-dent,Kieffer Lehman, replied on July 22, 1971, that theCompany was available to meet with the Union.On October 28, 1971, the Union and Respondentexecuted a contract extension agreement which, by itsterms, would keep the contract in force until either partygave the other 48 hours, notice to terminate the extensionagreement. The Union, on November 19, 1971, servedRespondent with notice of its intention to terminate theextension agreement and at midnight, November 21, 1971,the Union struck Respondent's Sioux Falls stockyards, andall40 employees in the bargaining unit, named in theAppendix attached hereto, honored the strike.3 Thereafterthe parties met for the purpose of collective bargaining onDecember 1, 6, 7, 20, and 22, 1971; and on January 27,February 2, 9,16, and 28, March 8 and 10, and April 4 and 5,1972.Respondent implemented the changes mentionedabove on February 3, and also at this time commencedhiring replacement employees.The first in the series of negotiating meetings com-menced on December 1, 1971, as aforestated. RepresentingtheUnion at this meeting were Union President FrancisMcDonald and AssistantBusinessAgent Rene DeWitte.Representing the Company were Company President andGeneralManager Kieffer Lehman, Company AttorneyJohn Burke and Assistant Superintendent Walt Nelson.McDonald presented the Company with two lists ofcontract demands. One list entitled, "Master AgreementContract Demands for Stock Yard Workers Compiled bythe Committee with a Representative From Each of theStockyards Units on August 19, 1971." This documentcontained some 26 items. The second list given to theCompany was entitled, "Local 304 Contract Demands forthe Sioux Falls Stockyards Company Employees for 1971,"and it contained some 37 demands.4 The parties spentconsiderable time at this first meeting comparing the twolists in order to determine what demands the Union wasactuallymaking, and later the Company had to compilethe demands into one list.The negotiating meeting on December 6, 1971, wasinitiated by the Union, and at this meeting the Companypresented the list of combined demands it had compiledfrom the twounion lists.5Union Business Agent FrancisKrier was acting spokesman for the Union in the absence2The transcript in this proceeding is hereby corrected in accordanceconsidered an employee; therefore this case concerns the other 39with the motions filed by the General Counselemployees3 Shortly thereafter one of these employees, Darrell Evink, resigned from4Resp. Exhs. 11 and 12theUnion and notified the Employer that he no longer wished to besG C. Exh. 4 SIOUX FALLS STOCK YARDS CO.67of FrancisMcDonald. The Union then went over theirdemands, and following this discussion the Companyreplied.Among the 37 demands, the Union was asking fora master agreement,a 3-year contract with wageincreasesof 70 cents, 50 cents, and 50 cents,an increasein the costof living allowance, a review of the pension plan, anincreasein insurance benefits,increasein sick leave,premium payincrease,and a change in vacations andholidays. For the most part all demands were discussedand including such itemsas time anda half for Saturdaywork,time and ahalf for Sunday work, and tools forcarpenters.At thismeeting there were no settlementsreached of any kind.At the meeting on December 7, 1971, the Companymade the following proposals: a 3-year contract effectiveon signing,carpenter tools would be provided, improve-ment in hospitalization plan by providing an average costof a semiprivate room towards the cost of a private room,employment of part-time people, proposedsome languagerelative to layoff time as pertaining to vacation time, andasked that a doctor's certificate be required for proof ofillnessfor sick leave purposes. The Company made nowage proposals at thismeeting.Frances Krier testified thatCompany Spokesman Kieffer Lehman mentioned severalitems he did not want in the new contract-a cost of livingclause,and the right to hire part-time or extra men but whowould not be covered by the contract .6The next meeting was held on December 11, 1971, and atthisnegotiatingsession theCompany made its firsteconomic proposal ofan 8-cent increasethe first year, 7cents the second year, and 6 cents the third year. TheCompany again offered to furnish necessary carpentertools and to provide the semipnvate room rate towards thecost of a private room in the hospital and surgical plan,offered into the base wage rate provided that all futurereference to cost of living be eliminated from the newcontract, and again offered a provision for extra or part-timemen.Spokesman for the Umon testified that theyconsidered several of the items proposed by the Companyas "take away items" which would have reducedexistingemployee benefits and including the proposal for contractlanguage permitting the use ofextra mento do bargainingunitwork at low wageratesand not covered by thecontract, and the proposalto eliminateall layoff time fromvacation eligibility.? The Union made no counterpropos-als,and Francis McDonald said that the Respondent'sproposals did not "whet their appetite." It appears thatLehman did not discuss any of the other items in theUnion's original proposal.At the next meeting on December 20, 1971, the Uniondropped its request foramaster agreementfor all thestockyards (item I on the combinedlist),8reduced its wagedemands to 35 cents the first year, 30 cents the second yearand 30 cents the third year on a 3-year contract effectiveNovember 1, 1971, sought a pension improvement bydoubling the present contribution to the pension plan from10 cents and hour to 20 cents an hour-raising the benefitlevel from $3.33 per month per year of service to $6.66 permonth per year of service, and also soughtan increase inthe night differential pay. After a caucus the Companyincreased its wage offer to 10 cents the first year, 9 centsthe second year, and 8 cents the third year on a 3-yearcontract effective upon signing, and agreed to the Union'srequest to establish a safety committee of two companyrepresentatives and two union representatives to meetquarterly.The Company then reiterated its positionrelative to part-time people and relative to cost of living byremoving the cost of living clause and freezing the present10-cent-per-hour cost of living increase into the hourlyrate. Lehman further advised the Union that the Companywanted a provision for removing the word "layoff" fromthe contract's vacation provisions so the layoff hourswould not count towards vacationtime, the Company stillwanted the right to require a doctor's certificate as prooffor sick leaves, reiterated its position on carpenter tools,and the Company again indicated it would improve thehospitalization program by making the average room rateapplicable towards the cost of a private room with a newcarrier. Lehman testified that the Union refused to discussthe Company's request for extra or part-time men and thathe then admonished the Union for not negotiatingseriously.Lehman said the Union did bring up pensions,but only to the extent of saying that pensions wereimportant to them, and that the Company could possiblyimprove benefits without increasing cost. Union witnessestestified that at the close of this meeting the Union reducedits request for an additional pension contribution to a 10-cent increase.At the meeting on December 22, 1971, the Union toldLehman that they had been in touch with a unionrepresentative in Chicago, and that this individual (Hook)had some information relative to funding backpay liabilityshould the Company improveitspensionplan, and thatHook wanted to meet with the Respondent and otherstockyard companies to discuss this matter. Lehmanreplied hewas not interestedin other stockyards, but thattheUnion should have Hook write him a letter if he hadany information to give. According to Lehman he neverheard from Hook about this matter. Lehman said that atthe conclusion of this meeting he told the Union that it hadbeen a waste of time, that the Union was not being serious,and that he did not care to meet again until the Umon wasready to move into "meaningful negotiations."The next meeting was arranged through the FederalMediation Service and was held on January 27. Themediator asked the parties to state their positions andFrancisKrier, speaking for the Union, outlined II keyissues of prime importance to them: a 3-year contracteffective November 1, 1971, a wage increase of 35, 30, and30 cents, improvement in pension program from $3.33 peryear to $6.66 per year, an additional holiday, an increase innight differential of 2 cents an hour, an improvement inhospitalization,working conditions as outlined in theirdemands 20 and 27, premium time for hours worked onaTheexpired contract contained a cost of living clause, but there were"ridiculedby the Union"and received little if any considerations.no provisions permitting the use of part-time or extra men.8When the Union dropped this demand the Company asked whether therThe Company's proposal asof this date is also reflected in an enclosureUnion was ending the strike,to which McDonald replied the Union was onto a letter Lehman sent to all the strikingemployeeson December 14, 1971.strike for an equitable agreementG.C Exh5 In this letter to all sinkers,Lehman stated that his offer was 68DECISIONSOF NATIONALLABOR RELATIONS BOARDSaturday, double time for time worked on Sunday, and tofreeze in the benefits of the present contract withimprovements in the cost of living. The Union furtherasked that the length and the amount of sick leave beincreased by the Company. Lehman then summarized theCompany's position and indicated that the Union had notchanged its position since the meeting on December 20,1971. Lehman further testified that on this occasion he alsotold the Union that the Respondent's supervisors wereworking 80 to 100 hours a week, but he did not expect thesupervisors could continue working such long hours, andthat the Company would either have to get their employeesback or hire permanent replacements. After the partiesseparated and went back in, the Company then replied tothe 11 issues outlined by the Union at the outset of thismeeting. On duration of agreement, the Company reiterat-ed its proposal that the agreement be effective on signing,and not on November 1, 1971, as proposed by the Union.On rates of pay, the Company stayed on 10-, 9-, and 8-centincreases for each year of a 3-year contract. Regardingpensions, the Company told the Union that they were notinterested in doubling their cost on pensions, but would bewilling to consider an improvement on pensions costs.Lehman said that the Company was paying 10 cents anhour on pensions and advised that they would be willing toconsider an increase of 5 cents per hour. The Companytold the Union they were not willing to increase their costson vacations and holiday pay and were not willing tochange their proposal relative to hospitalization, but theCompany continued to propose to give the semiprivateroom rate towards the cost of a private room. With regardto premium pay on Saturday and Sunday which the Unionwanted-the Company told the Union there would be nopremium pay on either of these days due to the nature ofthe Company's business, that they were a service organiza-tion and they were not willing to pay premium pay onweekends because the bulk of their business was onSaturday and Sunday. With regard to the Union's originalproposal of items 20 and 27, the Respondent said thatthese two items were "management rights" and theCompany would not make any changes whatsoever. Oncost of living the Company again indicated they werewilling to freeze past increases in cost of living under theexpired contract into the hourly rate, but that Respondentwanted to take out all the language in the contract relatingto the cost of living increases. With regard to the duration9 In the expired contract the provisions for sickness and accident leavewas a 13-week duration effective the first day in the case of an accident andon the 8th day in case of sickness, at a payment of $80 per week10Prior to the negotiating meeting ofFebruary 2,union representativeslearned that a contract settlement had been reached in late January 1971, attheStockyardsCompany in Sioux City, Iowa, between Sioux CityStockyards Co. and Amalgamated Meat Cutters Local P-176, the mainterms of which included- a wage increase of 12 cents for the first year, 13cents thesecond year, and 13 cents the third year of a 3-year contract,freezing into the late a 10-cent cost of living increase granted under theprevious contract,payment of an additional 5-cent-per-hour contributioninto the pension plan, 2 weeks increased sick leave benefits from $80 perweek for 13 weeks to $80 per week for 15 weeks, and a minor improvementin funeral leave provisions.The settlement did not include any right ofmanagement to use part-time or extra men to perform unit work The basicterms of the Sioux City settlement were conveyed to the Sioux Fallsemployees at a union meeting of January 30. The Charging Party points outthat in view of the corporate relationship between the yards in Sioux Cityof weekly sickness or accident benefits-the Company saidthey were not willing to make any change in the sick leaveprogram .9 The Company also advised the Union that part-time or extra people were extremely important to them andto this date the Union was not willing to discuss this item.Lehman also told the Union that the Company was notwilling to change the night premium pay.The next meeting was held on February 2 and wasarranged by the Federal mediator.10 At the outset of thismeeting Lehman said that his supervisors were working 80to 100 hours a week, and that he had to return hisoperations to normal by getting the strikers back or byhiring replacements.'[ In their opening remarks Krierrestated the Union's position relative to the II items it hadinsisted upon at the meeting of January 27 and said that ifan agreement could be reached in these areas, theremainder of the union demands would be dropped. Afterseparationsand meetingwith the Federal mediator, theparties reconvened and the Company replied to theUnion's 11 keyitems.Lehman testified he told the Unionthat he was not willing to accept a 3-year contract effectiveNovember 1, 1971, thru October 31, 1974, but wanted acontract effective on the date of signing; that the Companywas not willing to move on their money offer of 10-9-8; t2again stated the Company was willing to freeze into thewage structure the present cost of living allowance underthe expired contract at 10 cents an hour, but wanted toremove the language from the old contract relative to acost of livingincrease;with regard to the hospitalization,he indicated the Company was willing to continue theproposal made at prior meetings by allowing the averagecost of a semiprivate room rate towards the cost of aprivate room rate and would have a new carrier; as topensions, Lehman said he reiterated that the Company waswilling to consider a pensionincreaseof 5 cents per hour toraise the contribution of the Company to 15 cents perhour; he told the Union they were not willing to make anychange in the holiday and that the Company was notwilling to make any change in vacations. Lehman statedthat he did tell the Union he was willing to improve thehospitalization or sick leave program by adding 2 addition-al weeks with a maximum amount at the rate in the expiredcontract, going from 13 weeks at $80 per week to 15 weeksat $80 per week; the Company said they were not willing toconsider premium time for Saturday or double time forSunday as such, and testified he also told the Union thatand Sioux Falls, the previous bargaininghistory,and the fact that theemployees at Sioux Falls in the past received at least as favorable economicconditions as the employeesof Sioux City,the Sioux Falls employees andthe union negotiating committeereasonablyexpected the Respondent tooffer at least what was offeredat Sioux Cityi iOtherthan Lehman's testimony there is no other evidence whatsoeverbearing on the working status'of the supervisorsUp to this time theRespondenthad hiredno replacements,but employees of the variouscommission firms at thestockyardshelped out with the work of the strikersfromthe beginning of the strike,November 22, 1971, to the middle or end ofFebruary 1972, inaccordance with arrangements and work schedules set upfor that purpose, and for which the Respondentpaid approximately $60,000in yardagefees to the commission firms12TheUnion producedcredited testimony through several of itswitnesses to the effect that when Lehman mentioned he was continuing hisprevious offeron wages, 10, 9, and 8,he also said that the Company "wasmovable" and had "more to offer." but depending on what the Union did inother areas SIOUX FALLS STOCK YARDS CO.under no circumstances was the Company willing to giveany of their management rights as the Union wasrequesting under their items 20 and 27; and that theCompany was not willing to give any increase in nightdifferential. There is a conflict of testimony as to whetheror not the Company modified its proposal at the meetingconcerning part-time employees by offering to restrict thenumber of part-time employees to 15. Lehman remem-beredMcDonald saying that it was extremely importantthat they have premium time or that they have improve-ment as far as holidays were concerned, and that theUnion would not be willing to sign any contract which didnot have any improvements in holidays, and in vacations.He further testified thatMcDonald was insisting onconcessions in management rights, as aforestated, and as tothismatter he replied that "hell would freeze over" beforethe Company would give any on management rights. Afteranother caucus Krier responded for the Union andtestified he told the representatives for the Company thatthe Union was continuing its present position on wages "atthis time" (35, 30, and 30 cents on a 3-year contract)since they were confused by the company wage offer andwanted Lehman to be specific because the Company hadsaid they were movable on this matter, and testified that acompany representative then told them the Respondentwas offering 10, 9, and 8 cents on wages because it didnot know where the Union stood in other areas. Krier alsotold the Company that although the Union wanted a 10-cent-per-hour additional contribution to the pension fund,theUnion would accept 5 cents in 1972 and 5 cents in1973.Krier further stated that the Union desired tocontinue the cost of living language in the contract, buttheywould be willing to establish some limits, andadditionally he stated that the Union was dropping itsdemand for 3-week vacation after 8 years of service.Lehman said that by his observations the Union did notappear at all flexible or interested in making anyagreement, and especially on the item he consideredextremely important-part-time help-and when specifi-cally asked as to his state of mind relative to the possibilityof an agreement, Lehman testified, "I felt that any attemptto get an agreement that day was fruitless and that we wereat a complete standoff as far as the issues before us at thattime were concerned." Lehman testified that during thelatter part of this meeting on February 2, he advised the13The Union contends, and there is credited evidence to this effect, thatLehman left the meeting before they could respond However, under thecircumstances here the Union cannot be held to have waived its rights or tohave acquiesced in Respondent's conduct. In this area, as in all othersinvolving the rights of employees and an alleged waiver by their bargainingagent, a waiver must be knowingly and consciously entered into and beclearly intended14 In a letter dated February 3, addressed to DeWitte at the union officesand received there on February 4, Lehman confirmed the unilateralincreasesmade effective February 3, with the exception that he did notinclude in the latter the institution of the additional 5-cent-per-hourpension contribution of which he had supposedly informed DeWitte15On February 3, Lehman also sent a letter to the striking employeeslowest in seniority notifying them that they had been replaced, thattheywere no longer employees of the Company, and that their hospitalizationand life insurance would only continue until the prepayment period andwould then be terminated. On February 10, Lehman sent another letter tothe strikers-this letter was dated February 9 and addressed to thenegotiating committee. This letter, according to Lehman, was to inform the69Union that the Company was considering the implementa-tion of parts of the Company's proposal, and that theUnion made no response.13On the morning of February 3, Lehman had a conversa-tionwith striking employee and Assistant Business AgentReneDeWittewhileDeWitte was picketing at thestockyards, and told him that the Company was planningto hire strike replacements, that they were going to put intoeffect the 10-cent-an-hour increase in wages, that theCompany planned to freeze into the permanent wagestructure the 10-cent cost of living amounts which hadaccrued under the previous contract, and that the Compa-ny was also going to improve the sick leave program byadding 2 weeks of sick leave to the program, making it 15weeks.14 On February 3, the Company also began hiringreplacements and hired 13 replacements that day, and inthe course of the next several days the Company hiredmany additional replacements at the lowest classificationof apprentice yardman, and at the rate paid this particularclassification in the expired contract-plus 10-cent-an-hour increase-plus 10-cent cost of living allowance.Lehman said that the first replacement employee hiredreplaced the most junior employee.15 On February 3,DeWitte communicated the Lehman conversation withother strikers relating what Lehman had said and alsorelatingwhat had transpired at negotiations on theprevious day. The Union produced testimony throughDeWitte and other strikers to the effect that what theCompany was doing at this point in time was not right orlegal, and several stated this was all the more reason tokeep on striking. DeWitte also communicated the Lehmanconversationto BusinessAgent Krier, and Krier then hadphone conversations with other strikers that evening inwhich he explained the situation as he saw it-stating thattheCompany was committing unfair labor practices.16On February 4, other strikers came in or contactedDeWitte at the union office to ascertain what was takingplace, and,in essence,DeWitte then explained to them thecircumstance and situation as he saw it. Gerald Meyertestified that on February 4 strikers "were upset about thething that there was more to offer and he had hired thosescabs at 10 cents an hour more than we are getting," andthatMeyer told his fellow strikers "as long as this thingcontinuesas it is,I'llpicket till hell freezes over."On Sunday, February 6, a union meeting of the strikingemployees of their rights and to clear up any "misunderstanding" createdby the letter of February 3 In this letter dated February 9, Lehman stated,inter alia,"In the event of an unqualified offer by any or all of the strikers toreturn to work, they will be returned to their jobs if they have not beenreplaced." The Charging Party points out that bythis timethe Companyhad already hired 38 replacements, and argues that this letter of February 9could not possibly clear up any previous "misunderstandings."16Striker Gerald Meyer testified that he related to other strikers on thepicket line his conversation with DeWitte and stated that it seemed to himthe Company was trying to "break the Union " Striker Paul Kreber testifiedthat on February 3, when he found out from DeWitte that the Companyinstituted increases and hired replacements,he was "real mad. I give thebest years of my life to the Company and then they treat us like dirt."StrikerWallenburg testified when he found out that Lehman had putcertain offers into effect without going through the Union,itmade him"damn mad." That evening DeWitte also had a conversation with CarrollBarnes and told him that it was unfair bargaining for the Company toinstitute offers without agreement of the Union when on the previous dayLehman stated there was more to offer 70DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees was held. It appears that the meeting wasattended by practically all of the strikers, and FrancisMcDonald conducted the meeting and made a full reportof what had transpired between the parties, as he saw it.The Union produced testimony through several of theirwitnesses to the effect that the strikers were visibly upset,frustrated, and angry with the actions of the Company.There was no talk of ending the strike and going back towork, and striker Wallenburg said he would "walk thepicket line until his feet wore off to his knees and give theman -option for another five years." Several testified thattherewas a noticeable difference in the picketing andconduct of the strikers after the meeting of February 6compared to before the meeting.At the next bargaining meeting on February 9, represent-ing the Union in addition to the regular committee wasAttorney Robert Sugarman. Representing the Company atthismeeting were Lehman and Lamb. Federal MediatorZuiker also was present. Following a discussion of theissues,Attorney Sugarman requested that the Companysupply certain information relative to the Company's strikereplacements,and Sugarman then began questioningLehman concerning his part-time help proposal. TheUnion also inquired if the Company had any offer onwages, and Lehman replied that the Company had alreadyindicated 10 cents, 9 cents, and 8 cents on a 3-yearcontract, but said the Company was movable if they couldsee a package and "some movement" on the part of theUnion. Francis McDonald then asked Lehman what hecould do about pensions, stating that the Union was veryconcerned about pensions because of the age of the group.Lehman replied that this was an economic item and if theUnion would rather have pensions than money orwages-this was "O.K." with him, and that he had "notmade a final offer." Lehman's testimony on cross-examina-tion in these respects were as follows:Q.Was there discussion at the meeting on Februar-y 9th between the union and yourself that the unionsaid that pensions were very important?A.Yes; the union indicated this to me.Q.And you said, did you not, that you have moremoney to spend and you would like the union to tellyou where they wanted you to spend the money?A.This is on the meeting of the 9th?Q.Yes, sir.A.Yes, I did.Q.And then you said to the Union finally, "Doyou want me to prepare a final offer?"A.Yes, I did say that, and Francis said that mightbe a good idea, but nothing further was said on that.Q.But you did not prepare a final offer at thatmeeting?A.Not at that particular meeting, no.Lehman admitted that on February 9 he was flexible oneconomic items and stated, "Yes, after we began to see awillingness on the= part of the Union to discuss our17During these later meetingsthe Companywas also presenting itspension proposals,and at times mdicatmg some modifications.The Unionagain toldthe Companythat on a matter as important as pensions it wantedproposal relative to part-time employees, we felt that wehad some flexibility... .At the negotiating session on February 16, the partiescontinued to discuss the part-time employee issue and afterhearingMcDonald's objections the Company offered tolimit its part-time employees to 25 hours per week. At thismeeting the Company also offered 150 hours to layoff time-to count toward vacation eligibility, and increased its wageoffer to 12 cents, 13 cents, and 13 cents.At the meeting of February 28, the Company presentedthe Union with the new insurance program it received fromtheNew York Life Insurance Company. The Union thenreiterated several of its prior demands, but agreed to a 3-year contract effective on the date of signing-before theUnion wanted specific dates-lowered its wage demandsto 20, 15, and 10 cents, respectively, and the Union alsoreduced the scope of its overtime proposals. Lehman thenmentioned the numerous items that the Company was stillrefusing and on which there was no agreement. TheCompany made no movement on its wage offer of 12, 13,and 13.The meetings of March 8 and 10 were devoted mostly toa discussion on the subject of health insurance, and as aresult of these two meetings, some correspondence andtelephone conversations, and some clarifications at thesubsequent meetings on April 4 and 5, this matter wasfairly well resolved. Also, at the meetings of March 8 andMarch 10, and in a letter dated March 13, the Companyfurther modified its proposal regarding part-time employ-ees. By letter of March 16, the Company modified its wageproposal to 15 cents, 13 cents, and 10 cents, respectively, ona 3-year contract provided the Union would accept theCompany's new position on pensions.17On March 21, the Union, on behalf of all the strikers,made an unconditional offer to return to work. TheCompany replied that they still considered their employeesaseconomic strikers, and would be taken back asvacancies opened up.The Respondent contends that an impasse in bargainingexisted on all economic issues on or before February 2, andin its brief presents the following argument: "An impasseexisted because the Union had taken an initially hardbargaining position, demanding large increases in econom-ic issueswhich would clearly entail great cost to theCompany. The Union then, over the course of the nexteight bargaining sessions, made insubstantial concessionsprior to and up to the'time of impasse. The Union faced anequally determined Company that would allow its cost togo only so far. After the Company's proposal of January27, it made little change in its position." The Respondentfurther states that the "Union's concessions over the twomonth period of negotiations were insubstantial becausethey were extremely costly when they were presented, andthey were extremely costly on February 2, 1972. It isreadily apparent that the Company considered the Union'sproposal astronomical. On February 2, 1972, there was stillawide gulf between the Company's position and theUnion's position. The Union's position on February 2,to negotiate all the aspects and all the details if the Company insisted on anew plan, and asked the Company for information and support dataconcerning its pension proposal SIOUX FALLS STOCK YARDS CO.1972, also appears excessive in view, of the Sioux Citysettlement which the Union so highly praises."The Company also views its position in light of thebackground leading up to the negotiations, and points tothe fact that preparations for negotiations started in theinternational headquarters in early 1971, but it was notuntilDecember 1, 1971, when the local first let theCompany know about its 36 or 37 demands. TheRespondent further notes that up to the first meeting theUnion made no response to repeated Company requestsfor negotiations except for giving a last minute direction to"seeMr. Giannini" of the International, and that theUnion commenced its strike on November 21, 1971, beforeany negotiations had been attempted. The Respondentargues that the Company effectuated its wages increases onFebruary 3, as aforestated, to aid in hiring replacementsand because of the fact that the John Morrell packingplant,which is adjacent to the Company, was paying ahigher starting rate than the Respondent, and that thewage rates for union labor in Sioux Falls was also higherthan what the Company was paying at the time of itsdecision to hire replacements. The Respondent furthersubmits that events following February 3 have no rele-vance to the issue whether there was an impasse inbargaining on February 2, and the fact that the Companycontinued to meet with the Union on February 9 andthereaftermerely reveals that the Company recognized ithad a continuing obligation to bargain.The general criteria for determining impasse is set forthinAmerican Federation of Television and Radio Artists,AFL-CIO,163NLRB 475, 478 enfd. 395 F.2d 622(C.A.D.C., 1968), where the Board held:An employer violates his duty to bargain if, whennegotiations are sought or are in progress he unilateral-ly institutes changes in existing terms and conditions ofemployment. On the other hand, after bargaining to animpasse, that is, after good-faith negotiations haveexhausted the prospects of concluding an agreement,an employer does not violate the Act by makingunilateral changes that are reasonably comprehendedwithin his pre-impasse proposals.Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith of theparties in negotiations, the length of negotiations, theimportance of the issue or issues as to which there isdisagreement, the contemporaneous understanding ofthe parties as to the state of negotiations are all relevantfactors to be considered in deciding whether animpasse in bargaining exists. [Footnotes omitted.]InMechanical Contractors Association of Newburgh,202NLRB 1, 3, the Board,inter alia,stated:" The term impasseimplies that collective bargaining has failed to produceagreement. It cannot be said that a failure to agree at whatwe view as the primary stage of a bilevel bargainingprocedure amounts to impasse. Until the collective-bar-gaining process has been exhausted, no impasse can occur."This record shows that the first two meetings inisPrior to February 3 there had been but eight negotiating meetingsbetween the parties, and only the meeting of February 2 lasted as long as 471December 1971 were merely exploratory sessions and wereconcerned primarily with consolidating and explaining thetwo lists and separating the numerous overlapping de-mands of the Union.In the next two meetings the Company made their initialproposals covering five or six items, as aforestated. At thistime the Union was seeking a wage increase of 70 cents thefirstyear, and 50 cents for the second and third year,sought to increase night premiums 15 cents an hour, soughtto increase the Company's contributions into the pensionplan,was asking for an extra holiday and additionalvacations, and wanted double time pay for Sunday workand time-and-a-half pay for Saturday work.On December 20, both parties modified their respectivepositions. The Company increased its wage proposal from8, 7, and 6 cents to 10, 9, and 8 cents, agreed to theUnion's request for a safety committee, and then reiterateditsother proposals made at the previous meeting. At thisfifthmeeting the Union reduced its wage proposal to35, 30, and 30 cents on a 3-year contract, reduced itsdemands for a pension contribution increase from 15 centsan hour to 10 cents an hour, and reduced its demand foran increase in night differential from 25 cents to 14 cents.The short meeting on December 22, 1971, called by theUnion, concerned the possibility of getting additionalinformation on pension plans.At the meeting called on the request of the FederalMediator and Conciliation Service on January 27, theCompany reiterated its proposals of December 11, 1971,and then Lehman mentioned several items or areas inwhich the Company was not willing to grant any change.However, at this meeting the Union made a significantmove in the negotiation by reducing its original 36 or 37demands to I 1 key demands. At this session the Companyadvised the Union of its future intention to hire replace-ments in order to reduce the workload on its supervisorystaff, and it appears that the Company tendered a proposalto increase its pension cost 5 cents an hour.The Federal mediator scheduled another meeting forFebruary 2. At the outset the Union again listed its 11 keyissues, and indicated that if solutions were found in theseareas the remainder of its demands would be dropped.In essence, the Company then repeated its prior proposals,but for the first time offered an additional 2 weeks, sickleave.The Union countered by reducing its pensiondemand from a request for an additional 10 cents per houreffective November 1, 1971, to 5 cents in 1972 and 5 centsin 1973; reduced its cost of living demand by stating itwould be willing to establish limits in the clause in the newcontract (its previous demand had been open-ended); anddropped its vacation demand for 3 weeks of vacation after8 years of service.From this record it appears to me that by February 3 nopositions of the parties had become so fixed at this point asto render further negotiations futile. The actual negotia-tions between the parties had been relatively short, and intotal aspects the avenues of negotiations had not beenexhausted by any means.is As pointed out, the Companyhad not made a final offer and from the settlement inhours. The first five meetings each lasted less than 2 hours, and the meetingon December 22 lasted about15 minutes. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDSioux City, as aforestated, the Union reasonably expectedan improved offer. In the final analysis, the positions ofbothpartieschangedmateriallyduring themeetingimmediately preceding the unilateral changes, and atmeetings subsequent to the unilateral actions by theCompany.In order to find an impasse and to sustain the argumentsand contentions by the Company, I would have toconclude that in the short and rather quick span of sixmeetings(from December 7, 1971, through February 2) theavenuesto an agreement had been completely deadlocked,and as a result there were no prospects at all for reachingan agreement. I am not prepared to make such a finding inview of the fact that during this period both parties hadmade some concessions in their initial wage proposals, hadagreed on the establishment of a safety committee, and hadagreed, or virtually so, on the furnishing of carpenter tools.Furthermore, the Union had dropped its demand for amaster contract, had consolidated its many and numerousdemands to 11 key items, and had reduced or limited someprovisions in its pension, vacation, and cost of livingdemands. The concessions offered by the Union up toFebruary 3 were sufficient in number and significantenough in scope to indicate that further face-to-facebargaining on these subjects and other proposals mightwell be fruitful. It is true that the Union was continuallyinsisting on improved pensions, premium pay, and vaca-tions or an extra holiday as extremely important items tothem,andwere also demanding wage increases inconsiderable excess of those the Company was offering,but, nonetheless, the Union's adamantinsistenceon thesedemands did not relieve the Company of the duty tonegotiate further on these subjects and others, as the Unionhad made some significant concessions, as previouslynoted herein.19In view of the discussions on February 2, it would havebeen extremely difficult for the Union to have modified itsown wage offer or to have accepted the Respondent's offer.There is credited testimony by Francis Krier that at thissession Lehman told them, "We are going to continue ourprevious offer. However, we are moveable and we want totie this to our cost depending on what you also [heed] inother areas." This testimony was corroborated by CarrollBarnes,Rene DeWitte, and Francis McDonald, and withthe subsequent admission by Lehman at the next meetingthat he had not made a "final offer," I have no hesitancy inaccepting the above testimony by the witnesses for theUnion.20As pointed out, it is also significant that the partiescontinued to meet for 2 months subsequent to February 2,and in so doing make substantial progress toward acontract.Lehman admitted that at the meeting on19SeeRJames Span, d/b/a John L. Gibson,189 NLRB 219, andQualityMotels of Colorado, Inc,189 NLRB 33220DeWittefurther testified, "Mr Lehmanat that meeting[February 2]kepttelling us thathe had more to offer and to me how can you acceptsomethingifhe tells youhe has morethere" Gerald Meyer, who hadparticipatedinearliernegotiations,testified that upon hearing aboutRespondent implementingits proposalhe said,"Whenthere is moreto offerthereisno way tosettle"it is also noted that while theRespondentAssistantSuperintendentLes Lamb couldnot remember or recall Lehmansaying that the Company was movablein the areaof wages on February 2,he would not deny thatitwas saidFebruary 9 the Company was flexible on wage issues, andthat he had not made a "final offer." On February 16, theCompany increased its wage offer to 12, 13, and 13 cents.At thesessionon February 28, the Union agreed to acontract effective on date of signing and lowered its wagedemands to 20, 15, and 10 cents. By subsequent corre-spondence and telephone calls between attorney for theparties, an agreement on wages was very near. Further, aspointed out by the General Counsel, the parties' meetingsofMarch 8 and 10, supplemented by letters and the sametelephone calls, and a wrap-up on April 4 and 5, virtuallyresolved thematter of health,medical and surgicalcoverage, as Lehman himself admitted.The bad faith of the Respondent can also be demonstrat-ed by conduct other than what occurred at the bargainingtable.21Respondent's letter of February 3 addressed to 13employees, advising them they were no longer employees,as aforementioned herein, was clearly an attempt to coerceemployees into returning to work. The Company alsomade other unilateral changes in employees benefits andworking conditions and did not communicate such to theUnion. Thus, when some of the striking employees wererecalled to work in January 1973, they were informed thattherewere no longer any coffee breaks and their lunchperiods had been changed. The Company also ceasedmaking pension contributions for strikers who returned towork (except for the first two) or for the replacementemployees.Respondent's lack of good faith is furtherindicated in the reason offered by Respondent forimplementing its economic proposals for replacements. Aspointed out, in February the Sioux Falls labor market wasanything but tight, the unemployment rate was somethingover 4 percent and comparable jobs were being offered at$1.65-$2 per hour. It becomes clear that the reason forgrantingwage increases to the replacements was todemonstrate to the striking employees that it did not pay toremain associated with the Union.22Another reason given by the Company for their refusaltomake any additional wage offer on February 2 wasbecause the Union had not acceded to the Company'sproposal regarding part-time employees. At this point inthe negotiations, as noted by the Charging Party, part-timeemployee proposal by the Company was a request for anew contract clause permitting the Company to employpart-time employees to perform bargaining unit work atlow wage rates, and which employees would not be coveredby any contract provision, but would function outside ofany collective-bargainingagreement.Such a proposal waspredictably unacceptable to the Union. I agreed that rigidadherence to it by the Company in this context is furtherevidence of bad-faith bargaining, and this is another keyfactorand circumstance which militates against the21 It is, of course, well establishedby theBoard and the courts thatfailure to bargain in goodfaith rules out thepossibility ofthere being animpasse22Donald Norby,manager of the Sioux Falls office ofthe South Dakotaemployment service,presentedcredited testimony and documentaryevidence showingthatin January 1972 and in February 1972, "especiallyFebruary,"weremonthsofhighunemploymentin the Sioux Fallsarea-unemployment in January was 36 percent and unemployment inFebruary was 44 percent in the SiouxFalls areaNorby testified thatnormally unemployment in Sioux Fallsis the highest in December, January,and February SIOUX FALLS STOCKYARDS CORespondent's defense of impasse. In these respects theargument by the ChargingParty is as follows, "Such tacticsunder these circumstances show the Employer's determina-tion to emasculate the Union. Thus, if the Unioncapitulated to the Company on February 2 by acceptingthe Employer's contract offer and swallowing the part-timeemployee proposal in the face of the fact that there wasmore to be had in economic terms, it would have beendisparaged and rendered impotent in the eyes of theemployees. If it did not accept, however, the employeeswould be replaced and the Employer would have rid itselfof the union adherents. Plainly, the Employer's motive wasto undercut the Union. Quite revealing is the fact that notuntil February 16, when 46 replacements had been hiredfor40 strikers,did the Employer improve upon itsFebruary 2 economic offer; and not until March 8 did itease up on its part-time employee proposal. On February 2,the Employer had no intention of coming to agreementunless it emasculated the Union by forcing it to acceptimpossible conditions or until it rid itself of Unionadherents by hiring replacements and calling them perma-nent. It geared its tactics to achieve such result. Theconclusion is inescapable that it was engaging in bad faithbargaining."Iconclude and find that the parties did not reach animpasse in negotiations on February 2, 1972, that theCompany did not bargain in good faith, and that byunilaterally instituting the changes in existing wage rates,cost of living allowances, and in sickness benefits, theRespondent violated its duty to bargain under Section8(a)(5) of the Act.A strike which begins as an economic strike is convertedto an unfair labor practice strike by an employer's unfairlabor practices which tend to prolong and aggravate thestrike.The unilateral changes and especially the increasedwage rates to replacements before any impasse wasreached are, of course, unfair labor practices and, needlessto say, such conduct substantially broadened the differ-encesbetween the parties, and was definitely a mostsignificantand substantial factor in aggravating andprolonging the strike, and as pointed out, this record isabundant and replete with substantial, credible, andundisputed evidence to this effect.In view of the fact that because of the Company's actionthe economic strike was converted to an unfair laborpractice strike on February 3, and all of the strikers wereentitled to reinstatement when the unconditional offer toreturn was made on March 21, the Company's refusalto reinstate them constituted additional unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent found to constituteunfair labor practices as set forth in section III, above,occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDY73Having found that Respondent engaged in certain unfairlabor practices, I will recommend that itceaseand desisttherefrom, and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent has refused to bargaincollectively in good faith with the Union as the exclusiverepresentative of its employeesin anappropriate unit, Iwillrecommend that, upon request, the Respondentbargain collectively with the Union concerning rates ofpay,wages, hours, and other terms and conditions ofemployment, and if an understanding is reached embodysuch in a signed agreement.In view of the nature and extent of Respondent's unfairlabor practices, I deem it necessary, in order to effectuatethe policies of the Act, to recommend a cease-and-desistorder couched in broad terms to prohibit any violations ofemployee rights under the Act.Ihave also found that the strike was converted into anunfair labor practice strike, and I will therefore recom-mend that the Respondent offer the unfair labor practicesstrikers,named in the Appendix, immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges, discharging, if necessary, any replace-ments in order to provide work for such strikers. I alsorecommend that the Respondent make whole for any lossof pay that they may havesufferedby reason of theRespondent's discrimination against them by paying toeach of these employees a sum of money equal to theamount that he normally would have earned as wages fromMarch 21 to the date of the Respondent's valid offer ofreinstatement, less his net earnings during said period. Theamount of backpay due shall be computed according to theBoard's policy set forth in F.W.Woolworth Company,90NLRB 289. Payroll and other records in possession of theRespondent are to be made available to the Board, or itsagent, to assist in such computation and in determining theright to reinstatement. Interest on backpay shall becomputed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By denying reinstatement to strikers upon theirunconditional application, the Respondent has engaged inand is engaging in unfair labor practices, within themeaning of Section 8(a)(3) and (1) of the Act.4.All hourly paid operational employees in the SiouxFalls Stock Yards Company's Sioux Falls, South Dakota,plant, and such other employees as may hereafter becomemembers of the Union, excluding office clerical employees,all other employees, watchmen, guards, and supervisors asdefined in the Act, constitute a unit appropriate for the 74DECISIONSOF NATIONALLABOR RELATIONS BOARDpurpose of collective bargaining within the meaning ofSection 9(b) of the Act.5.At all times material herein the Union has been andcontinues to be the exclusive representative of all theemployees within said appropriate unit for the purpose ofcollective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employment,within the meaning of Section (b) of the Act.6.By refusing to bargain collectively with the Union astheexclusiverepresentativeof its employees in anappropriate unit,theRespondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act.7.On February 3, 1972,the strike was converted to anunfair labor practice strike by the Respondent'sunfairlabor practices.8.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.[Recommended Order omitted from publication.]